     Case 2:15-cv-01841-APG-EJY Document 72 Filed 05/27/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Ocwen Loan Servicing, LLC

 6                               UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-cv-01841-APG-EJY
     Company,
 9                                                       STIPULATION AND ORDER TO
10                  Plaintiff,                           EXTEND DEADLINE FOR OCWEN
                                                         LOAN SERVICING, LLC TO FILE ITS
11          vs.                                          RESPONSE TO PRESCOTT PARK
                                                         HOMEOWNERS’ ASSOCIATION’S
12   BFP INVESTMENTS 5, LLC, a Nevada                    MOTION TO DISMISS FIRST
13   Limited Liability Company; PRESCOTT PARK            AMENDED COMPLAINT
     HOMEOWNERS’ ASSOCIATION,
14                                                       (FIRST REQUEST)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED between Plaintiff, Ocwen Loan Servicing, LLC
17
     (“Ocwen”), by and through its attorney of record, Robert A. Riether, Esq. of the law firm Wright,
18
19   Finlay & Zak, LLP; and Defendant Prescott Park Homeowners Association (“HOA”), by and

20   through its attorneys of record, Sean L. Anderson, Esq. and Ryan D. Hastings, Esq. of Leach
21   Kern Gruchow Anderson Song, in order to discuss possible resolution of the matter as well as
22
     given the COVID-19 related delays, the parties agree to extend the deadline for Ocwen to file its
23
     response to HOA’s Motion to Dismiss First Amended Complaint [ECF No. 68] from May 27,
24
25   2020 to June 10, 2020.

26   ///
27
     ///
28
     ///


                                               Page 1 of 2
     Case 2:15-cv-01841-APG-EJY Document 72 Filed 05/27/20 Page 2 of 2



            This is the parties’ first request for an extension and is not intended to cause any delay or
 1
 2   prejudice to any party.

 3   IT IS SO STIPULATED.
 4
      DATED the 26th day of May, 2020.                  DATED the 26th day of May, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                         LEACH KERN GRUCHOW
 6                                                      ANDERSON SONG
 7
      /s/ Robert A. Riether ____                        __/s/ Ryan D. Hastings_________
 8    Robert A. Riether, Esq.                           Sean L. Anderson, Esq.
      Nevada Bar No. 12076                              Nevada Bar No. 7259
 9    7785 W. Sahara Ave, Suite 200                     Ryan D. Hastings, Esq.
10    Las Vegas, NV 89117                               Nevada Bar No. 12394
      Attorneys for Plaintiff, Ocwen Loan               2525 Box Canyon Drive
11    Servicing, LLC                                    Las Vegas, Nevada 89128
                                                        Attorneys for Defendant Prescott
12                                                      Park Homeowners Association
13
                                                 ORDER
14
              IT IS SO ORDERED.
15
16       Dated this 27th day of May, 2020.

17                                                 ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
